Citation Nr: 0024245	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  96-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
January 1946.

The current appeal arose from May 1994 determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

The RO denied entitlement to service connection for diabetes 
mellitus and malaria, and determined that the veteran did not 
meet the requirements for prisoner of war status for VA 
purposes.

In November 1999 the Board of Veterans' Appeals (Board) 
determined that recognition of the veteran as a former 
prisoner of war had not been established, and remanded the 
claims of entitlement to service connection for diabetes 
mellitus and malaria to the RO for further development and 
adjudicative actions.

In April 2000 the RO affirmed the denials of entitlement to 
service connection for diabetes mellitus and malaria.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
diabetes mellitus is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
malaria is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The claim of entitlement to service connection for 
malaria is not well grounded. 38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

There are no service medical records on file.  Efforts by the 
RO to obtain the veteran's service medical records have been 
unsuccessful.  The veteran denied a history of any wounds or 
illnesses incurred during his military service when he 
completed an Affidavit for Philippine Army Personnel in 
January 1946.

In his application for VA compensation benefits received in 
January 1993, the veteran reported treatment for diabetes 
mellitus beginning in the 1990's.  He reported no treatment 
for malaria.

Associated with the claims file is a substantial quantity of 
VA and non-VA inpatient and outpatient treatment reports 
dated during the 1990's and 2000 including references to 
diabetes mellitus, but no evidence of malaria.  The medical 
records contain no opinions linking diabetes mellitus to the 
veteran's period of active service.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1993) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in active 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. 
App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

The evidence of record reflects that the RO was only able to 
obtain the veteran's Affidavit for Philippine Army Personnel 
completed by the veteran in 1946.  

The Board notes that the veteran's case was remanded to the 
RO for the purpose of obtaining additional medical 
documentation, both VA and non-VA, as cited by the veteran in 
support of his claim.  The additional medical treatment 
reports cited by the veteran were obtained by the RO and 
associated with the claims file.  The Board is satisfied that 
all efforts have been made to provide for the most complete 
evidentiary record possible in view of the absence of service 
medical records.  The analysis set forth below, therefore, 
was undertaken pursuant to the duties and obligations set 
forth in Pruitt, Id. and O'Hare, Id.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claims of entitlement to service connection for diabetes 
mellitus and malaria must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

There is no evidence of record establishing that the veteran 
is suffering from malaria, a disorder not shown in service, 
or at any time thereafter on the basis of the entire 
evidentiary record.  It is well to note that the veteran's 
1946 Affidavit for Philippine Army Personnel shows he denied 
having any wound or injury during his period of service.  His 
application for compensation benefits cites to substantial 
post service treatment beginning in 1992, but not for 
malaria, a disorder not shown by the evidentiary record.  


Because the veteran has failed to establish proof of a 
current diagnosis or disability of malaria linked to his 
period of service, the Board finds that his claim of 
entitlement to service connection for malaria must be denied 
as not well grounded.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992) (holding that veteran was not entitled to service 
connection where there was a total lack of evidence of any 
hypertension existing since service).

The record shows that the veteran has a current diabetes 
mellitus disability.  However, the veteran has failed to 
provide medical evidence of a nexus between his current 
diabetes mellitus and service.  

In fact, he denied that he had any disease or wound when he 
completed his Affidavit for Philippine Army Personnel in 
1946.  His current application for compensation benefits 
shows treatment for diabetes mellitus beginning in 1992, many 
years following his termination of service.

In addition, there is no evidence that any chronic disease 
was shown in service or during an applicable presumption 
period.  Nor is there medical evidence of a relationship 
between the veteran's current diabetes mellitus and any 
alleged continuity of symptomatology, although it appears 
that the veteran has not contended continuity of 
symptomatology with regard to diabetes mellitus or malaria, 
as he has acknowledged treatment for diabetes mellitus 
beginning only from 1992, and does not acknowledge any 
treatment for malaria post service.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran's own opinions and statements will not suffice to 
well ground his claims.  




While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's diabetes mellitus is related to a disease or injury 
during service, or whether he has a current medical diagnosis 
of malaria.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board further finds that the veteran has not indicated 
the existence of any other evidence that has not already been 
requested and/or obtained that would well ground his claims.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

For these reasons the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis of malaria, and has not presented evidence 
of a nexus between his diabetes mellitus and service.  
Consequently, the Board concludes that the veteran's claims 
of entitlement to service connection for diabetes mellitus 
and malaria are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for diabetes mellitus and malaria are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus, the 
appeal is denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for malaria, the appeal is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

